United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-4339
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                               Zachary Logan Tew

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Ft. Dodge
                                 ____________

                          Submitted: January 10, 2018
                             Filed: March 2, 2018
                                [Unpublished]
                                ____________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

     Zachary L. Tew pled guilty to conspiracy to distribute 50 grams or more of
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846.
The district court1 sentenced him to 12 months and 1 day imprisonment and two years
of supervised release. He violated the terms of release. The court revoked the
release, sentencing him to 60 months. He appeals. Having jurisdiction under 28
U.S.C. § 1291, this court affirms.

       Tew admitted violating the conditions of his supervised release by: failing to
comply with mental-health and substance-abuse treatment; using controlled
substances, including meth and marijuana; associating with persons engaged in
criminal activity; failing truthfully to answer all inquiries; failing to schedule a
substance-abuse evaluation; failing to comply with drug testing; failing to report to
his probation officer; and leaving the judicial district without permission. He denied
other alleged violations, including possessing a firearm or ammunition. After
testimony from a narcotics agent, the court found “the government has easily carried
its burden of proof by a preponderance of the evidence and established each and
every one of the violations not admitted by Mr. Tew.” Finding “28 different
violations,” the court imposed a (probation office recommended) sentence of 60
months—the statutory maximum.

       Tew believes his sentence—“double the top of the Guidelines range” (24 to 30
months)—is substantively unreasonable because “the sentencing court made a clear
error of judgment in weighing the relevant sentencing factors.” This court “review[s]
the substantive reasonableness of a sentence imposed after a revocation of supervised
release for abuse of discretion.” United States v. Longs, 806 F.3d 1001, 1001 (8th
Cir. 2015). Imposing the statutory maximum, the district court said:

      Well, here are what I think are the aggravating factors. I gave you a
      huge break in your original sentence, and in my view you’ve completely
      squandered it. It’s also aggravating that the day after you started your

      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.

                                         -2-
      supervised release—you started on February 8 according to the
      paperwork in the petition, and on February 9 you violated your
      supervised release. That’s one of the least serious of your many
      violations by not reporting to the mental health treatment at the
      Community Family Resources Center in Fort Dodge, Iowa.

      You have by my count—I may be off a couple—28 violations. There
      are some very serious violations, felon in possession of a firearm. Even
      if the firearm in the automobile wasn’t yours which strikes me as pretty
      hard to believe given the fact that you had a loaded magazine on your
      person, that alone is a felon in possession of ammunition, violation of
      federal law. You apparently admitted to law enforcement that you sold
      20 pounds of methamphetamine in a relatively short period of time. So
      that’s a very serious violation.

      You fled when you were being apprehended. That’s a substantially
      aggravating factor. You failed to appear for a prior revocation hearing
      and absconded, and that’s a very serious matter. So based on the
      number of violations, the seriousness of the violations, I don’t have any
      problem going to the statutory maximum. Matter of fact, I would go
      much higher if I could, but I’m constrained by Congress’s statutory
      maximum.

       The court—the one that imposed the initial sentence—properly considered all
relevant factors, including his history and characteristics, violations on supervised
release, and leniency at the original sentencing and prior revocation hearings. See
United States v. Franklin, 397 F.3d 604, 607 (8th Cir. 2005) (noting that the judge
who sentenced defendant after violating supervised release—the one who imposed
the initial sentence—therefore “was aware of [defendant’s] history and
characteristics”). The court’s decision to weigh the factors differently from Tew is
not an abuse of discretion. See United States v. Farmer, 647 F.3d 1175, 1179 (8th
Cir. 2011). The sentence was not substantively unreasonable. See United States v.
Cotton, 399 F.3d 913, 915-17 (8th Cir. 2005) (holding a 46-month revocation
sentence, up from range of 7 to 13 months, not unreasonable based upon repeated


                                         -3-
violations of supervised release, substantial reduction of original sentence, and drug
abuse).

                                   ********
      The judgment is affirmed.
                     ______________________________




                                         -4-